517 P.2d 756 (1973)
Robert CROW, Appellant,
v.
STATE of Alaska, Appellee.
No. 1966.
Supreme Court of Alaska.
December 28, 1973.
*757 Herbert D. Soll, Public Defender, Anchorage, Stephen R. Cline, Asst. Public Defender, Fairbanks, for appellant.
John E. Havelock, Atty. Gen., Juneau, Monroe N. Clayton, Dist. Atty., James M. Hackett, Asst. Dist. Atty., Fairbanks, for appellee.
Before CONNOR, ERWIN, BOOCHEVER and FITZGERALD, Justices.

OPINION
PER CURIAM.
In this appeal it is claimed that a sentence of five years' imprisonment, with two years suspended on condition of good behavior, is excessive for a first felony conviction.
Appellant pleaded guilty to the crime of assault with a dangerous weapon, which arose from a shooting incident at Circle City, Alaska. The superior court found him guilty based upon his plea, and imposed the aforementioned sentence.
Appellant has eighty-one prior misdemeanors on his record, including five convictions for assault and battery and six for larceny. By his own estimate, appellant has spent eight of the past ten years in jail.
Prior psychiatric and psychological evaluations have shown appellant to be an "immature individual with poor impulse control and a great deal of underlying hostility" whose behavioral problems are further compounded by chronic alcoholism. He was not viewed as a proper candidate for psychiatric treatment. There is no indication that appellant's condition had changed at the time of this sentencing.
In view of appellant's recidivism and the duty of the court to protect society, we do not find the sentence imposed to be outside the zone of reasonableness.[1]
Affirmed.
RABINOWITZ, C.J., not participating.
NOTES
[1]  Kriska v. State, 501 P.2d 159 (Alaska 1972).